Dismissed and Memorandum Opinion filed February 15, 2007







Dismissed
and Memorandum Opinion filed February 15, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01045-CV
____________
 
BERTHA ALVAREZ, Appellant
 
V.
 
WOODLANDS NETWORK SOLUTIONS, INC.,
Appellee
 

 
On Appeal from the 165th District
Court
Harris County , Texas
Trial Court Cause No.
2004-65196
 

 
M E M O R
A N D U M  O P I N I O N




This
appeal is from a judgment signed August 21, 2006.  The notice of appeal was
filed on November 17, 2006.  To date, our records show that appellant has
neither established indigence nor paid the $125.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). After being given fifteen-days= notice that this
appeal was subject to dismissal for non-payment of the filing fee, appellant
did not respond.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  On  January 21,
2007, notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant also filed no response to this notice.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 15, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.